Citation Nr: 1526447	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-31 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to exposure to hazardous substances.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to January 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for a lung disorder.  In July 2010, the Veteran filed a timely Substantive Appeal (VA Form 9).  
  
In March 2015, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems.    


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the evidence of record shows that the Veteran's lung disorder is etiologically related to the performance of his duties during his military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a lung disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As the Board's decision to grant the Veteran's claim of entitlement to service connection for a lung disorder is completely favorable, no further action with respect to those issues is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.
Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that his lung disorder is the result of exposure to hazardous chemicals and metals while in service.  At his March 2015 Board hearing, the Veteran testified that he was a "demo man, TAP 112" for two tours on a ship.  His duties included chipping paint down to the bare metal and then repainting the surfaces.  The Veteran also testified that while in the San Diego brig he was sent to the mothball fleet for about six weeks where he demolished and cut up ships.  The Veteran reported that, once when a person was cutting galvanized metal, everyone got sick from the fumes.  The Veteran stated that he was not provided any type of protective mask to wear.   

In a December 2014 statement, the Veteran similarly reports that while he was in the brig at San Diego he was assigned to daily work details at the mothball fleet doing demolition on decommissioned ships.  He alleges that he was exposed to various types of fumes from cutting torches on painted, galvanized, and metal surfaces; chemicals hazardous to human health; toxic compounds including polychlorinated biphenyls (PCBs); heavy metals, e.g., lead, barium, cadmium, chromium, and zinc; and lead compounds including red lead/tetroxide (Pb304), lead chromate, tributyltin, and organotin.  In support of this exposure, the Veteran references EPA 315-B-00-001, United States Environmental Protection Agency, "A Guide for Ship Scrappers" Tips for Regulatory Compliance, Section 6, Paint Removal and Disposal, Pages 1-3.  The Veteran continues that, when he was stationed aboard ship as a deck hand, his primary job was to strip all surface coatings to bare metal.  He reports that he used an air grinder, chipping hammer, wire brushes, paint removers, and solvent.  He had to repaint the surfaces, some of which were in the open, while others were in confined spaces with little or no circulation of air.    

In addition, the Veteran submitted evidence in December 2014 and March 2015 that he obtained from the internet setting forth substances to which the Veteran claims to have been exposed while in service and their associated health effects.  They include 2-butanone, mercury (organo) alkyl compounds (as HG), methyl chloroform, hexamethylene diisocyanate, cadmium dust (as Cd), manganese tetroxide (as Mn), tetramethyl lead (as Pb), and chlorodiphenyl (54% chlorine).     

At his February 2014 hearing before a Decision Review Officer (DRO), the Veteran testified that his job in the Navy consisted of chipping off old paint with a grinder, stripping with chemicals, repainting surfaces, and putting down glue to hold rough material in some spots.  He explained that in some cases he was in small confined spaces.  He testified that several times he got dizzy from fumes in confined spaces.  He stated that he was on watches for four hours on and twelve hours off.  He reported that, when he was in the after steering area, there were mattresses that would flop around and knock the insulation with asbestos off.   

The Veteran's DD 214 (Certificate of Release or Discharge from Active Duty) shows he served in the Navy.  The document does not list a military occupational specialty but lists his related civilian occupation as deckhand (water transportation).  

A January 2010 VA Pulmonary Note (Iowa City HCS) provides that the Veteran smoked 1.5 packs of cigarettes per day for 25 years and quit 1.5 years prior.  An addendum to the Veteran's April 2013 VA examination states that the Veteran has an approximate 50 pack per year cigarette smoking experience.  The examiner determined that the Veteran's chronic obstructive pulmonary disease (COPD) is less likely as not caused by or a result of his military service; however, the examiner continued that, since the exact noxious substances the Veteran was exposed to in the Navy are not known, the examiner cannot resolve this issue without resort to mere speculation.  

A May 2012 letter from L.B., DO (who specializes in pulmonary disease and critical care medicine) provides that the Veteran's predominant problem is emphysema and that emphysematous changes could be caused by noxious gases.  Dr. L.B. notes that on x-ray the Veteran does not have symptomatology suggestive of asbestos-related lung disease.  Dr. L.B. notes further that the Veteran has an FEV1 of 1.64, which is 49% predicted, and ABG of 7.39, pCO2 of 72, and pO2 of 50.  Dr. L.B. states that toxic chemicals and gases could also have contributed to the Veteran's obstructive component.  Dr. L.B. continues that the Veteran is a previous smoker of 40 years.  Dr. L.B.'s diagnosis is lung disease secondary to nicotine exposure and from toxic exposure from chemicals in shipyards during wartime service-related exposures.  Dr. L.B. reports that the Veteran was exposed to TVI glue and various other toxic gases, such as professionals who work with chipped paint.  Dr. L.B. continues that it is difficult to establish in this situation the degree of exposures and the damage to the Veteran's lungs caused by those exposures.  Dr. L.B. could not say if exposure is predominantly caused by the service or partially self-inflicted with cigarettes, but there is definitely likely a component that is service related.  

The Veteran is competent to report on the duties he performed during his military service, and the Board finds his statements and testimony credible in this regard.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  In light of the Veteran's competent and credible statements and testimony, information associated with the record pertaining to substances he was exposed to during his service and their health effects, and Dr. L.B.'s opinion that he could not say if the Veteran's lung disorder is predominantly caused by the service or partially self-inflicted with cigarettes, but there is definitely likely a component that is service related, the Board resolves reasonable doubt in favor of the Veteran and finds that his lung disorder is etiologically related to service.  Accordingly, service connection for a lung disorder is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

      (CONTINUED ON NEXT PAGE)


ORDER

Service connection for a lung disorder is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


